Exhibit 10.1

EXECUTION COPY

STOCK PURCHASE AGREEMENT

dated as of June 6, 2008

among

NORTHSOUND CORPORATION,

RED CROWN DEVELOPMENT INC. and

JAS INVESTMENTS CORP.

as Sellers

and

DEL MONTE (PINABANA) CORP.

as Purchaser



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

DEFINITIONS

Section 1.1.

 

Defined Terms

   1

ARTICLE II

PURCHASE AND SALE OF THE SHARES

Section 2.1.

 

Purchase and Sale of the Shares

   5

Section 2.2.

 

Closing

   5

Section 2.3.

 

Post-Closing Transactions

   6

Section 2.4.

 

Holdback Amount

   6

Section 2.5.

 

Board of Directors; Powers of Attorney

   7

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Section 3.1.

 

Authority; Execution

   7

Section 3.2.

 

Non-Contravention

   7

Section 3.3.

 

Organization, Standing and Authority

   8

Section 3.4.

 

Capital Stock; Subsidiaries

   8

Section 3.5.

 

Financial Statements

   9

Section 3.6.

 

Liabilities; Working Capital

   9

Section 3.7.

 

Absence of Certain Changes

   9

Section 3.8.

 

Compliance

   10

Section 3.9.

 

Permits

   10

Section 3.10.

 

Actions and Proceedings

   10

Section 3.11.

 

Employee Matters

   10

Section 3.12.

 

Environmental Matters

   11

Section 3.13.

 

Intellectual Property

   11

Section 3.14.

 

Real Property

   11

Section 3.15.

 

Tangible Personal Property

   12

Section 3.16.

 

Material Contracts

   12

Section 3.17.

 

Customer Relationships

   12

Section 3.18.

 

Related Party Transactions

   13

Section 3.19.

 

Taxes

   13

Section 3.20.

 

Bank Accounts

   13

Section 3.21.

 

Disclosure

   13

Section 3.22.

 

Brokerage

   13

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Section 4.1.

 

Organization and Qualification

   14

 

i



--------------------------------------------------------------------------------

Section 4.2.

 

Authority; Execution

   14

Section 4.3.

 

No Conflict; Required Filings and Consents

   14

Section 4.4.

 

Disclosure

   14

Section 4.5.

 

Experience

   15

Section 4.6.

 

Financial Ability

   15

Section 4.7.

 

Actions and Proceedings

   15

Section 4.8.

 

Due Diligence

   15

Section 4.9.

 

Brokerage

   15

ARTICLE V

TAX MATTERS

Section 5.1.

 

Apportionment of Taxes

   15

Section 5.2.

 

Tax Returns

   15

Section 5.3.

 

Post Closing

   16

ARTICLE VI

INDEMNIFICATION

Section 6.1.

 

Survival

   16

Section 6.2.

 

Indemnification by the Sellers

   16

Section 6.3.

 

Indemnification by the Purchaser

   17

Section 6.4.

 

Procedure for Indemnification for Third Party Claims

   17

Section 6.5.

 

Character of Indemnity Payments

   19

Section 6.6.

 

Exclusive Remedies

   19

ARTICLE VII

ADDITIONAL AGREEMENTS

Section 7.1.

 

Non-competition

   19

Section 7.2.

 

Certain Real Property

   21

Section 7.3.

 

Assignment of SIELSA Contracts

   21

Section 7.4.

 

Post-Closing Cooperation

   21

Section 7.5.

 

Scheduled Receivables

   21

Section 7.6.

 

Nondisclosure and Exclusivity Agreement

   21

Section 7.7.

 

Public Announcements

   22

ARTICLE VIII

GENERAL PROVISIONS

Section 8.1.

 

Notices

   22

Section 8.2.

 

Sellers’ Representative

   23

Section 8.3.

 

Successors, Assigns and Transferees

   23

Section 8.4.

 

Governing Law

   23

Section 8.5.

 

Jurisdiction

   23

Section 8.6.

 

Fees and Expenses

   25

Section 8.7.

 

Severability

   25

 

ii



--------------------------------------------------------------------------------

Section 8.8.

 

Entire Agreement; Amendment

   25

Section 8.9.

 

Counterparts

   25

Section 8.10.

 

Currency Indemnity

   25 Exhibits:     

Exhibit A

 

Form of Non-Compete Agreement

  

Exhibit B

 

Form of Services Agreement

  

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 6, 2008, among:
Northsound Corporation, a BVI Business Company incorporated under the laws of
the British Virgin Islands (“Northsound”), Red Crown Development Inc., a
corporation organized under the laws of the Republic of Panama (“Red Crown”) and
JAS Investments Corp., a BVI Business Company incorporated under the laws of the
British Virgin Islands, (“JAS”, and together with Red Crown and Northsound, the
“Sellers”), and Del Monte (Pinabana) Corp., a limited liability exempted company
incorporated under the laws of the Cayman Islands (the “Purchaser”).

ARTICLE I

DEFINITIONS

Section 1.1. Defined Terms. Capitalized terms herein and in the Schedules and
Exhibits have the following meanings or the meanings ascribed to them elsewhere
in this Agreement:

“Accounts Payable” means accounts payable as determined under the accounting
principles applicable to the relevant Acquired Company as reflected in the
Acquired Companies’ Financials.

“Accounts Receivable” means accounts receivable from third parties (excluding
inter-company receivables among the Acquired Companies and accounts receivable
from the Sellers and their Affiliates) as determined under the accounting
principles applicable to the relevant Acquired Company as reflected in the
Acquired Companies’ Financials.

“Acquired Companies” means Frutales, Frutex, IFT and their subsidiaries.

“Affiliate” means (i) with respect to any entity, a Person or entity that
controls, is controlled by, or is under common control with such entity (it
being understood, that a Person or entity shall be deemed to “control” another
entity, for purposes of this definition, if such Person or entity directly or
indirectly has the power to direct or cause the direction of the management and
policies of such other entity, whether through holding ownership interests in
such other entity, through agreements or otherwise) and (ii) with respect to any
natural Person, any spouse or child of such natural Person.

“Acquired Companies’ Financials” has the meaning set forth in Section 3.5(a).

“Assumed Liabilities” has the meaning set forth in Section 3.6.

“Business” means the production and commercialization of bananas and pineapples
as conducted by the Acquired Companies through the date hereof.



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 2.2(a).

“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.

“Corbana” means Corporación Bananera Nacional, a public non-governmental entity.

“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money; (ii) all obligations of such Person for the deferred
purchase price of property delivered or services rendered prior to the Closing;
(iii) all obligations of such Person evidenced by notes, bonds, debentures, or
other similar instruments; (iv) all obligations of such Person created or
arising under any conditional sale or other title retention agreement; (v) all
obligations of such Person as lessee under any capital lease; and (vi) all Debt
of others referred to in clauses (i) through (v) above guarantied directly or
indirectly in any manner by such Person or secured by any Lien on property owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt. For the avoidance of doubt, Debt shall not include any
obligation under an undrawn letter of credit or any operating leases.

“Employee Plan” has the meaning set forth in Section 3.11(a).

“Environmental Liabilities and Costs” means any Liabilities arising from or
relating to any Loss pursuant to Environmental Law.

“Environmental Law” means any law of Costa Rica relating to (i) the environment,
(ii) public or employee health or safety, (iii) any Release, or (iv) the
handling, use, or exposure to hazardous substances.

“Frutales” means Desarrollo Agroindustrial de Frutales S.A., a sociedad anónima
organized under the laws of Costa Rica, with corporate identity card number
3-101-357490.

“Frutex” means Frutas de Exportación, Frutex S.A., a sociedad anónima organized
under the laws of Costa Rica, with corporate identity card number 3-101-114635.

“Governmental Entity” means any national, federal, state, municipal, local or
foreign government or governmental, regulatory or administrative authority,
agency or commission, court or arbitrator of competent jurisdiction, including
but not limited to Dirección General de la Tributación Directa, Instituto
Nacional de Aprendizaje, Banco Popular y de Desarrollo Comunal, Instituto Mixto
de Ayuda Social, Instituto de Desarrollo Agrario, Caja Costarricense del Seguro
Social, Ministerio de Trabajo y Seguridad Social, Secretaría Técnica Ambiental
(SETENA) and Procuraduría General de la República.

“Holdback Amount” has the meaning set forth in Section 2.4.

 

2



--------------------------------------------------------------------------------

“IFRS” means International Financial Reporting Standards as adopted by the
International Accounting Standards Board.

“IFT” means International Fruit Traders, Inc., a BVI Business Company
incorporated under the laws of the British Virgin Islands and headquartered in
Panama.

“Intellectual Property” means all intellectual property, whether registered or
unregistered, that is used in the Business, including trademarks and trade
secrets.

“Knowledge,” “ to the best of the Sellers knowledge,” “knowledge of the Seller”
or “best knowledge of the Seller” or any similar term as used in connection with
any representation or warranty or covenant made by the Sellers means that the
representation and warranty or covenant so qualified shall be deemed to be made
by the Sellers on the basis of the actual or constructive knowledge of any of
the Sellers or Restricted Persons, it being understood that an individual shall
be deemed to have constructive knowledge of a fact, matter or circumstance of
which such individual should have become aware in the due performance of such
individual’s duties toward the Sellers or the Acquired Companies under
applicable law.

“Liabilities” means any Debt, liabilities or expenses, whether accrued,
absolute, fixed, contingent, liquidated, unliquidated or otherwise, and whether
due or to become due, including all severance liabilities (including any
shortfall resulting from a failure by a solidarity association to pay the
severance amounts required to be met by an Acquired Company), leases required to
be classified as capital leases under applicable accounting principles and
Accounts Payable of the Acquired Companies.

“Lien” means any pre-emptive right, mortgage, Mortgage Bond, guaranty trust,
charge, pledge, security interest, lien (statutory or otherwise), hypothecation,
assignment for security, claim, preference, priority or other encumbrance of any
kind.

“Losses” means any Liabilities, losses, costs, claims, damages, demands,
offsets, reasonable out-of-pocket costs, expenses, reasonable attorneys’ fees,
penalties and interest.

“Material Adverse Effect” means a change, effect, circumstance, event or
occurrence (or a series of related changes, effects, circumstances, events or
occurrences) that has, or would reasonably be expected to have, a material
adverse effect on the condition (financial or otherwise), business, assets,
liabilities or results of operations of the Acquired Companies taken as a whole,
except to the extent resulting from (i) changes in general economic conditions
affecting the pineapple or banana industries, or (ii) any loss of current or
prospective customers, employees or revenues that occurred as a result of the
announcement of the transactions contemplated in this Agreement.

“Material Contracts” means any Contract of the following categories to which an
Acquired Company is a party or beneficiary, or by which an Acquired Company or
any of its assets or properties is bound: (i) Contracts (whether individual
Contracts or a series of related Contracts among the same parties or their
Affiliates) involving amounts or with a value in excess of US$250,000 in any
calendar year; (ii) Contracts containing covenants limiting the freedom to
engage in any business activity; (iii) joint venture or

 

3



--------------------------------------------------------------------------------

similar agreements; (iv) Contracts relating to the capital stock or other
ownership interests of an Acquired Company in any other Person; and (v) any
amendment, modification, supplement, side letter or consent affecting the
obligations of any party with respect to any of the Contracts referred to in
clauses (i) through (v) above.

“Mortgage Bonds” means the security instrument issued by the Mortgage Bond
Section of the National Registry of Costa Rica.

“Nondisclosure and Exclusivity Agreement” means the nondisclosure and
exclusivity agreement, dated as of April 21, 2008, among the Purchaser,
Northsound and Red Crown.

“Panama GAAP” means generally accepted accounting principles as in effect from
time to time in Panama.

“Permit” means any approval, consent, license, permit, waiver, concession
(including as required for the operation of water wells) or other authorization
by a Governmental Entity or pursuant to any law.

“Person” means an individual or an entity of any kind.

“Purchase Price” has the meaning set forth in Section 2.1.

“Release” means any unlawful or negligent discharge or escape of any hazardous
substance into the environment.

“Restricted Activities” means the production or commercialization of bananas
and/or pineapples in any part of the world (including divulging any confidential
information regarding the Business) in any form (whether fresh, fresh-cut,
canned, juiced, pureed, in concentrate, frozen, dried or otherwise processed),
including, with respect to bananas and pineapples, agriculture, farming,
production, import, export, distribution, sales, marketing, farm management,
brokerage for local sales or export or import, leasing, renting or owning lands
or agricultural crops, representing importers, exporters or growers, ripening,
food processing, research and development activities (including breeding and the
development of new varieties of bananas or pineapples). Notwithstanding the
foregoing, neither the Sellers nor their Affiliates, officers, directors or the
Restricted Persons will be restricted from engaging in the businesses of
packaging (including but not limited to the manufacture, commercialization, and
sale of corrugated boxes), transporting, warehousing or cold storage of bananas
and/or pineapples.

“Restricted Persons” means the signatories to the form of Non-Compete Agreement
set forth on Exhibit A.

“Shares” means all of the issued and outstanding shares of capital stock in each
of Frutales, Frutex and IFT.

 

4



--------------------------------------------------------------------------------

“SIELSA” means Servicios Integrados de Exportación y Logística SIELSA S.A., a
sociedad anónima organized under the laws of Costa Rica and an Affiliate of the
Sellers.

“SIELSA Contracts” means the contracts set forth in Schedule 7.3.

“Straddle Period” has the meaning set forth in Section 5.1.

“Survival Date” means the date that is two years from the date hereof.

“Tax Return” means a report, return, declaration, claim for refund or other
information required to be supplied to a Governmental Entity with respect to
Taxes.

“Taxes” means all taxes (including withholding taxes), impositions, levies,
fees, duties or other similar charges imposed by any Governmental Entity,
including any applicable interest or penalties, or any amounts payable to
another person measured by such amounts.

“US GAAP” means the generally accepted accounting principles in the United
States of America.

ARTICLE II

PURCHASE AND SALE OF THE SHARES

Section 2.1. Purchase and Sale of the Shares. (a) On the terms of this
Agreement, at the closing of the purchase and sale of the Shares (the
“Closing”), the Purchaser will purchase from the Sellers, and the Sellers will
sell and deliver to the Purchaser, legal and beneficial ownership of the number
of Shares set forth next to each Seller’s name on Schedule 2.1(a), free and
clear of all Liens. (b) The aggregate consideration to be paid by the Purchaser
for the Shares will be an amount equal to US$ 334,080,139 (as adjusted for any
additional payments under Section 2.3, the “Purchase Price”), of which US$
332,080,139 million shall be payable at the Closing and the Holdback Amount
shall be payable pursuant to Section 2.4 below. The Purchase Price reflects an
enterprise value for the Acquired Companies of $403 million, less the amount of
the Assumed Liabilities as of the Closing ($75, 870, 213), plus 100% of the
amount of Accounts Receivable owed to the Acquired Companies by Affiliates of
the Purchaser as of the Closing ($833,165), plus 50% of the other Accounts
Receivable owed to the Acquired Companies as of the Closing ($6,117,187). Each
part of the Purchase Price shall be paid in the manner and at the times set
forth in Section 2.2, Section 2.3 and Section 2.4.

Section 2.2. Closing. (a) Subject to the satisfaction or waiver of the closing
conditions set forth in Schedule 2.2(a) and Schedule 2.2(b), the Closing will
take place on the date hereof, at the offices of Del Monte Fresh Produce
Company, 241 Sevilla Avenue, Coral Gables, Florida 33134. All proceedings to be
taken and all documents to be executed and delivered by all parties at the
Closing will be deemed to have been taken and executed simultaneously, and no
proceedings will be deemed to have been taken nor

 

5



--------------------------------------------------------------------------------

any documents executed or delivered until all have been taken, executed and
delivered. (b) At the Closing, (i) each Seller will deliver to the Purchaser one
or more certificates and, in the case of the shares of IFT, a duly executed
instrument of transfer, in each case evidencing the number of Shares set forth
next to each Seller’s name on Schedule 2.1(a), in each case duly endorsed in the
name of the Purchaser, and the Sellers shall cause the transfers of the Shares
to be reflected in the stock registry or register of members (as applicable) of
each Acquired Company; and (ii) concurrently the Purchaser will wire transfer to
the Sellers’ account indicated on Schedule 2.1(a) an aggregate amount, in
immediately available U.S. Dollar funds, equal to the Purchase Price less the
Holdback Amount.

Section 2.3. Post-Closing Transactions. (a) The Purchaser will use its best
efforts to apply or cause the Acquired Companies to repay the outstanding amount
of the Assumed Liabilities (other than leases), as soon as practicable and in no
event later than 60 days after the date of the Closing. (b) Within 10 days after
September 8, 2008, the Purchaser will cause to be paid to the Sellers, if
positive, (i) the aggregate amount of Scheduled Receivables collected from third
parties from the Closing until September 8, 2008, less (ii) US$ 6,117,187 less
(iii) any amounts corresponding to claims for Losses for breach of the
representation in Section 3.6(a) as to which the Purchaser has provided notice
to the Sellers pursuant to Article VI. (c) Within 10 days after December 31,
2008, the Purchaser will cause to be paid to the Sellers, if positive, (i) the
aggregate amount of Scheduled Receivables collected from the Closing to
December 31, 2008, less (ii) US$6,117,187 less (iii) any net amount paid to the
Sellers pursuant to Section 2.3(b) for the period through September 8, 2008,
less (iv) any amounts corresponding to claims for Losses for breach of the
representation in Section 3.6(a) as to which the Purchaser has provided notice
to the Sellers pursuant to Article VI prior to December 31, 2008. (d) For the
avoidance of doubt, Schedule 2.3 includes examples of the calculation of the
foregoing payments. (e) In the event that as of December 31, 2008 the amount of
Liabilities of the Acquired Companies as of the Closing proves to be less than
the amount of Assumed Liabilities set forth on Schedule 3.6(a), then promptly
following such date the Purchaser shall cause the amount by which the Assumed
Liabilities were overstated, less the amount of any pending claim for Losses of
which the Purchaser has notified the Sellers pursuant to Article VI that have
not otherwise been withheld pursuant to this Section 2.3, to be refunded to the
Sellers. (f) All payments made pursuant to this Section 2.3 shall be accompanied
by a schedule evidencing in reasonable detail the calculation of the payment
consistent with Schedule 2.3.

Section 2.4. Holdback Amount. (a) The Purchaser will pay a portion of the
Purchase Price equal to US$2 million (the “Holdback Amount”) in the following
manner: US$1 million on June 5, 2009 (the “First Payment Date”) and US$1 million
on June 7, 2010 (the “Second Payment Date”), provided that the Purchaser may
deduct from the Holdback Amount any amounts corresponding to claims for Losses
as to which the Purchaser has provided notice to the Sellers pursuant to Article
VI. (b) If the Purchaser has provided notice to the Sellers’ Representative of
any Losses pursuant to Article VI, and any such claim is pending on the First
Payment Date and the Second Payment Date, then the Purchaser will instead pay on
each of such payment dates an amount equal to US$1 million minus the total
amount of Losses sought by the Purchaser in connection with such claims of which
the Sellers’

 

6



--------------------------------------------------------------------------------

Representative was notified during the year preceding such payment date. (c) In
the event that any claim for Losses is resolved in favor of the Sellers after
the amount of claimed Losses has been deducted as set forth in this
Section 2.4(b), then the Purchaser will pay to the Sellers’ Representative any
amounts withheld in connection with such claim to the Sellers’ Representative as
soon as practicable after the date of such resolution. All amounts payable to
the Seller in respect of the Holdback Amount shall be accompanied by accrued
interest at an annual rate of 4.0%.

Section 2.5. Board of Directors; Powers of Attorney. (a) Concurrently with the
Closing, the Sellers will take, and will cause each Acquired Company to take,
all actions necessary to cause the Acquired Companies to convene such meetings
of the shareholders or the board of directors as applicable of each Acquired
Company as are necessary for the purposes of authorizing and approving corporate
resolutions to: (i) elect to the boards of directors of the Acquired Companies
such Persons as the Purchaser may designate prior to the convening of such
meeting and granting such Persons powers of attorney, (ii) revoke any and all
powers of attorney of the Acquired Companies, except as the Purchaser may
otherwise specify, and designate the Persons authorized to operate the bank
accounts of the Acquired Companies, and (iii) where applicable, appoint any
notary publics as the Purchaser may designate to notarize and register the
minutes containing the foregoing resolutions. (b) The Sellers will execute the
aforementioned resolutions and register evidence of such actions in each
Acquired Company’s minute book concurrently with receipt of the Purchase Price
by the Sellers in accordance with Section 2.1.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

The Sellers, jointly and severally, represent and warrant to the Purchaser, as
of the date hereof, as follows:

Section 3.1. Authority; Execution. (a) Each Seller is duly organized or
incorporated and validly existing in good standing under the laws of the
jurisdiction of its organization or incorporation and has all requisite power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. (b) This
Agreement has been duly and validly executed and delivered by each Seller and,
assuming this Agreement constitutes the legal, valid and binding obligations of
the Purchaser, this Agreement constitutes a legal, valid and binding obligation
of each Seller, enforceable against each Seller in accordance with its terms,
except (i) as limited by laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) as limited by laws governing
specific performance, injunctive relief or other equitable remedies and by
general principles of equity.

Section 3.2. Non-Contravention. (a) The execution, delivery and performance of
this Agreement by the Sellers do not and will not: (i) conflict with any
provision of any applicable law; (ii) conflict with the certificate of
incorporation, bylaws, memorandum

 

7



--------------------------------------------------------------------------------

of association or articles of association (as applicable) of an Acquired Company
or Seller; (iii) conflict with (or give any Person the right to declare a
default, exercise any right or remedy, accelerate the maturity or performance
of, cancel, terminate, or modify) any Material Contract, Permit, or Employee
Plan by which an Acquired Company or Seller, or any of their assets, is or may
become bound; (iv) give any Person the right to challenge any of the
transactions contemplated hereby or to obtain any relief under any law to which
an Acquired Company or Seller, or any of their assets, may be subject; or
(v) result in the imposition or creation of any Lien with respect to any asset
owned or used by an Acquired Company, except, in the cases of clauses (i),
(iii), (iv) and (v), where such conflict, right or Lien would not have a
Material Adverse Effect or to impair materially the ability of the Sellers or
the Acquired Companies to consummate the transactions contemplated by this
Agreement. (b) No consent or authorization of, permit from, or declaration,
filing or registration with, any Governmental Entity, Person or entity of any
kind is required to be made or obtained by an Acquired Company or Seller in
connection with the execution, delivery and performance of this Agreement by the
Sellers.

Section 3.3. Organization, Standing and Authority. Each Acquired Company is:
(i) a duly organized or incorporated and validly existing company in good
standing under the laws of its jurisdiction of organization or incorporation and
has all requisite power and authority to own or lease all of its properties and
assets and conduct its business as currently conducted and (ii) duly qualified,
to the extent required, to do business in each jurisdiction in which it
operates, in which the character of the properties owned or held under lease by
it, or the nature of the business transacted by it, makes such qualification
necessary, except where the failure to be so qualified has not had, and would
not reasonably be expected to have, a Material Adverse Effect.

Section 3.4. Capital Stock; Subsidiaries. (a) Schedule 3.4(a) sets forth: the
authorized and issued and outstanding capital stock of each Acquired Company and
the number of Shares beneficially owned and held of record by each Seller. The
Sellers are the only shareholders of the Acquired Companies, and each has good
and marketable title to and is the beneficial and record owner of such Shares,
free and clear of all Liens. The Restricted Persons, directly or indirectly,
control the Acquired Companies. (b) The Shares have been duly authorized and are
validly issued and outstanding, fully paid and nonassessable and not subject to
any preemptive or subscription rights. The Shares represent the only issued and
outstanding securities of the Acquired Companies. (c) Except as set forth in
Schedule 3.4(c), no Acquired Company owns, directly or indirectly, any capital
stock or other interest, or has any right or obligations to acquire any such
capital stock of, or interest in, any Person. (d) None of the Sellers or
Acquired Companies is subject to any obligation to: (i) issue, deliver or sell
(or refrain from issuing, delivering or selling) any Shares; (ii) repurchase,
redeem or otherwise acquire (or refrain from repurchasing, redeeming or
otherwise acquiring) any Shares; (iii) vote (or refrain from voting) any Shares;
or (iv) undertake to do any of the foregoing. (e) There are no outstanding stock
appreciation rights or similar phantom equity securities issued by the Sellers
or Acquired Companies with respect to the capital stock of the Acquired
Companies. (f) All duties and obligations resulting from shareholder resolutions
approved by the shareholders of the Acquired Companies and contained in each of
the Acquired Company’s minute books have been fulfilled except where the failure
do so has not had, and would not reasonably be expected to have, a Material
Adverse Effect.

 

8



--------------------------------------------------------------------------------

Section 3.5. Financial Statements. (a) The Sellers have delivered to the
Purchaser complete and accurate copies of each Acquired Company’s: (i) audited
financial statements as at and for each of the years ended December 31, 2005 and
2006, together with all related schedules and notes (collectively, the “Audited
Financials”), (ii) unaudited financial statements as at and for the year ended
December 31, 2007 (the “Unaudited Financials”), and for the period from
January 1, 2008 to May 17, 2008 (the “Interim Financials” and, together with the
Unaudited Financials and the Audited Financials, the “Acquired Companies’
Financials”). (b) Each balance sheet included in the Acquired Companies’
Financials fairly presents the financial position of the applicable Acquired
Company as of the date thereof, and each statement of income (or statement of
results of operations) and cash flows included in the Acquired Companies’
Financials fairly presents the results of operations and cash flows, as the case
may be, of the applicable Acquired Company as of and for the periods then ended,
in accordance with, in the case of Frutex, IFRS, and, in the case of Frutales
and IFT, Panama GAAP, applied on a consistent basis throughout the periods
covered, except that the Unaudited Financials and the Interim Financials omit
the footnotes, disclosures and opinions contained in the Audited Financials.

Section 3.6. Liabilities; Working Capital. (a) As of the Closing, no Acquired
Company will have any Liabilities except those set forth in Schedule 3.6(a) (the
“Assumed Liabilities”), which shall not exceed US$—. (b) The working capital of
the Acquired Companies at the Closing shall consist exclusively of
(i) inventory, prepaid expenses (other than prepaid insurance) and other current
assets (excluding cash and cash equivalents and accounts receivable) in amounts
consistent with past practice, as reflected in the balance sheet of the Interim
Financials and (ii) Accounts Receivable as set forth in Schedule 3.6(b) (the
“Scheduled Receivables”). All inventory of the Acquired Companies consists of a
quality and quantity as used in the ordinary course of business consistent with
past practice. (c) All Scheduled Receivables are valid receivables subject to no
set-offs or counterclaims, are current and collectible, and the Sellers have no
reason to believe they will not be collected in the ordinary course.

Section 3.7. Absence of Certain Changes. (a) Since December 31, 2006, there has
not been any Material Adverse Effect, and the Business has been conducted in the
ordinary course consistent with past practice. (b) Except as set forth in
Schedule 3.7(b), since December 31, 2006, there has not been any: (i) change in
any Acquired Company’s authorized or issued capital stock; grant of any stock
option or right to purchase shares of capital stock of any Acquired Company;
issuance of any security convertible or exchangeable into such capital stock;
declaration or payment of any dividend or other distribution in respect of
shares of capital stock; (ii) amendment to the certificates of incorporation,
bylaws, memorandum of association or articles of association (as applicable) of
any Acquired Company; (iii) entry into, termination of, amendment, waiver or
receipt of notice of termination of any Material Contract, except for such
entry, termination, amendment, or waiver that has not had and is not reasonably
expected to have a Material Adverse Effect; (iv) sale, lease or other
disposition of any material asset or property of an Acquired Company, or
mortgage, pledge or

 

9



--------------------------------------------------------------------------------

imposition of any Lien on any material asset or property of the Acquired
Companies; (v) material change in the accounting methods or policies used by the
Acquired Companies; or (vi) agreement, whether oral or written, by the Acquired
Companies to do any of the foregoing.

Section 3.8. Compliance. Except as disclosed on Schedule 3.8, each Acquired
Company is, and at all times since December 31, 2004 has been, in compliance
with all: (i) applicable laws and, to the Knowledge of the Sellers, are not
under investigation with respect to, and have not been given notice of, or
threatened to be charged with, any violation of any applicable law in connection
with the conduct of the Business (ii) terms and requirements of each Permit
identified or required to be identified on Schedule 3.9, (iii) Employee Plans,
(iv) Material Contracts, and (v) leases, and no event has occurred that would
prevent continued compliance therewith, except for any noncompliance, or any
event that would prevent compliance, investigations or violations that have not
had, and are not reasonably likely to have, a Material Adverse Effect.

Section 3.9. Permits. Each Acquired Company has obtained and possesses or has
filed all applications and related documents to obtain any necessary issuance,
extension or renewal of, all Permits used in the Business, except where a
failure to so file or obtain or possess has not, and would not reasonably be
expected to have, a Material Adverse Effect. Schedule 3.9 contains a complete
and accurate list of each Permit held by any Acquired Company or otherwise used
in the Business, except for any Permits the absence of which would not have a
Material Adverse Effect. All Permits listed or required to be listed on Schedule
3.9 are valid and in full force and effect, except where a failure to be valid
and in full force and effect has not had, and would not reasonably be expected
to have, a Material Adverse Effect. A true, complete and correct copy of each
Permit in Schedule 3.9 has been provided to the Purchaser prior to the date
hereof.

Section 3.10. Actions and Proceedings. (a) To the Sellers’ Knowledge, there is
no proceeding pending or threatened against, or relating to, an Acquired Company
or its assets, or that in any manner challenges or seeks to prevent, enjoin,
alter or materially delay any of the transactions contemplated hereby.
(b) Except as disclosed on Schedule 3.10(b), (i) no Acquired Company is subject
to, nor has received notice of, any complaint, injunction, judgment,
investigation, order or decree, except where such complaint, injunction,
judgment, investigation, order, or decree would not reasonably be expected to
have a Material Adverse Effect; and (ii) there is no pending litigation
initiated by an Acquired Company, or to the Sellers’ Knowledge circumstances
giving rise to a valid claim by an Acquired Company, against any other Person.

Section 3.11. Employee Matters. (a) Except as disclosed on Schedule 3.11, (a) no
Acquired Company (i) is a party to or bound by any collective bargaining
agreement, arreglo directo or other labor agreement, subject to a legal duty to
bargain with any labor organization on behalf of employees, (ii) to the best of
Seller’s knowledge, there are no strikes, disputes, slowdowns, work stoppages,
lockouts, or threats thereof, by or with respect to any employee of an Acquired
Company; and (b) each of Frutex and

 

10



--------------------------------------------------------------------------------

Frutales (i) have complied with and are current with respect to any and all
employer labor obligations, including but not limited to Social Security and
Popular Bank, (ii) have satisfied all required contributions to any applicable
Asociaciones Solidaristas organized in their farms, (iii) have not been notified
of any other administrative or judicial claims in connection with outstanding
labor obligations that individually or in the aggregate are reasonably likely to
have a Material Adverse Effect.

Section 3.12. Environmental Matters. (a) Except as disclosed on Schedule
3.12(a), there are no circumstances, and there have been no Releases, whether
on-site or off-site, that resulted or are reasonably likely to result in the
direct or indirect incurrence of any Environmental Liabilities and Costs by the
Acquired Companies, and there has been no unlawful or negligent disposal,
storage, or use of hazardous substances by an Acquired Company or any Person at
any property owned, leased or operated by an Acquired Company, except such that
have not had, or would not reasonably be expected to have, a Material Adverse
Effect. (b) The Purchaser has been provided with copies of all assessments,
audits, investigations, and sampling or similar reports known to the Sellers
relating to the environment, hazardous substances, Environmental Laws or
Releases.

Section 3.13. Intellectual Property. Schedule 3.13 lists all Intellectual
Property owned by the Acquired Companies or used in the Business. Except as
disclosed on Schedule 3.13, the Acquired Companies own free and clear of all
Liens, or hold legally enforceable rights to use, all Intellectual Property
listed on Schedule 3.13. All Intellectual Property rights are in full force and
effect on the date hereof. To the best of the Sellers’ Knowledge, no
Intellectual Property is being infringed upon, misappropriated or breached by
any other Person. To the best of the Sellers’ Knowledge, the conduct of the
Business does not conflict with any Intellectual Property of any other Person.

Section 3.14. Real Property. (a) All real property used in the Business is
disclosed on Schedule 3.14(a) (together with, as applicable, owner of record,
location, registration number, cadastral plot plan number, area, Liens relating
thereto, and parties to the lease corresponding to each property), and, except
as disclosed in such schedule, the Acquired Companies have good and marketable
title to and actual possession of the real property and leasehold estates in
each case free and clear of all Liens of any nature whatsoever, except for Liens
arising by operation of law that would not have a Material Adverse
Effect. (b) Schedule 3.14(b) identifies property that is used in the Business
but is not owned or leased by an Acquired Company. (c) To the Knowledge of the
Sellers, no real property is subject to any lease, sublease, license, concession
or other agreement (written or oral) granting to any other Person any right to
the use, occupancy or enjoyment of any real property or any part thereof, except
for limited concessions necessary for the running of the Business that would not
have a Material Adverse Effect. (d) To the Knowledge of the Sellers or the
Acquired Companies, no Governmental Entity having jurisdiction over any Acquired
Company’s real property has issued or, threatened to issue any notice or order
that may have a Material Adverse Effect. (e) Except as disclosed on Schedule
3.14(e), the Acquired Companies have not granted or permitted to exist any
easement or adverse interest in any of their real property, except for such
easements or adverse interests as are not reasonably likely to have a Material
Adverse Effect. (f) Except as disclosed on Schedule 3.14(f), no

 

11



--------------------------------------------------------------------------------

Acquired Company’s real property is dependent for its access, operation or
utility on any land, building or other improvement not part of such property or
is dependent for ingress or egress on third-party interests, except where the
failure to have such access would not have a Material Adverse Effect.

Section 3.15. Tangible Personal Property. (a) Schedule 3.15(a) sets forth all
leases of personal property (the “Personal Property Leases”) relating to
personal property used in or necessary to the Business (“Tangible Personal
Property”) requiring lease payments equal to or exceeding US$20,000 per annum,
and any Liens relating thereto. The Sellers have delivered to the Purchaser a
true, correct and complete copy of each Personal Property Lease, including all
amendments, modifications, supplements, side letters, or consents affecting the
obligations of any party thereunder. (b) Except as disclosed on Schedule
3.15(b), each Acquired Company has good and marketable title to each item of
owned Tangible Personal Property that, individually or in the aggregate, is
material to the Business, free and clear of any and all Liens. Each item of
owned Tangible Personal Property that, individually or in the aggregate, is
material to the Business is in good condition consistent with past practice and
in a state of good maintenance and repair, with the exception of ordinary wear
and tear.

Section 3.16. Material Contracts. (a) The Sellers have made available to the
Purchaser true, correct and complete copies of all written Material Contracts,
including all amendments, modifications, supplements, side letters and consents
affecting the obligations of any party thereunder, and accurate descriptions of
all oral Material Contracts. Other than Material Contracts that have terminated
or expired in accordance with their terms, every Material Contract is identified
on Schedule 3.16, each of which is valid, binding, and enforceable in accordance
with its terms and in full force and effect. (b) No Acquired Company is, and
none of the Sellers or Acquired Companies has any Knowledge that any other party
is in default in any material respect under any Material Contract, or of the
occurrence of any event that with the lapse of time or the giving of notice or
both would constitute such a default. (c) To the Knowledge of the Sellers, no
party to any Material Contract has made any claims against, or sought
indemnification from, any Acquired Company as to any matter arising under or
with respect to any Material Contract, and none of the Acquired Companies,
Sellers or Affiliates thereof has been advised of any alleged basis for any such
claims.

Section 3.17. Customer Relationships. (a) Except as set forth in Schedule
3.17(a), to the best of the Sellers’ Knowledge, there are no pending or
threatened losses of any customers of an Acquired Company or any termination or
non-renewal of any Material Contracts with such customers, except such that have
not had, and would not reasonably be expected to have, a Material Adverse
Effect. Schedule 3.17(b) lists the 20 largest customers of the Acquired
Companies and SIELSA (net of intercompany accounts among the Acquired
Companies), ranked by gross sales for the 12-month period ending May 31, 2008.

 

12



--------------------------------------------------------------------------------

Section 3.18. Related Party Transactions. Except as disclosed on Schedule 3.18,
upon consummation of the Closing, no Seller, or Restricted Person or Affiliate
thereof, (i) beneficially owns or has any other interest in any assets,
properties, rights or businesses used in the Business with a value in excess of
US$5,000; (ii) provides any services to the Acquired Companies that have been
useful or necessary to the Business, except as required under Section 7.3 of
this Agreement, with a value in excess of US$5,000; (iii) has outstanding any
Debt or other similar obligations to, an Acquired Company; or (iv) otherwise is
a party to any Contract or transaction with any Acquired Company.

Section 3.19. Taxes. Except as disclosed in Schedule 3.19, (a) each Acquired
Company (i) has timely filed all Tax Returns required to be filed by it and all
such Tax Returns are complete and accurate; (ii) has paid in full all Taxes due,
whether or not assessed, or set up reserves applicable to each Acquired Company
in respect of all Taxes for all periods through the Closing; (iii) has neither
extended nor waived any applicable statute of limitations with respect to Taxes
and has not otherwise agreed to any extension of time with respect to a Tax
assessment or deficiency; (iv) is not a party to any tax sharing or tax
indemnity agreement or arrangement other than with another Acquired Company.
(b) There are no pending or threatened audits, examinations, investigations,
litigation, or other proceedings in respect of Taxes of the Acquired Companies
(c) no Liens for Taxes exist with respect to any of the assets or properties of
an Acquired Company.

Section 3.20. Bank Accounts. Schedule 3.20 is a complete list of each bank in
which the Acquired Companies have an account or safe deposit box, the number of
each such account or box and the authorized Persons to operate and manage such
account or box.

Section 3.21. Disclosure. No representation or warranty by the Sellers in this
Agreement, and no exhibit, document, statement, certificate, or schedule
furnished or to be furnished to the Purchaser pursuant hereto, or in connection
with the transactions contemplated hereby, contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements or facts contained herein or therein not
misleading or necessary to provide the Purchaser with adequate and complete
information as to the Business, the Acquired Companies or the assets and
Liabilities of the Acquired Companies.

Section 3.22. Brokerage. None of the Sellers nor any shareholder, director,
officer or Restricted Person has dealt with any finder or broker in connection
with any of the transactions contemplated by this Agreement or the negotiations
looking toward the consummation of such transactions who may be entitled to a
fee in connection therewith.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Sellers, as of the date
hereof, as follows:

Section 4.1. Organization and Qualification. The Purchaser is a duly organized
and validly existing corporation in good standing under the laws of its
jurisdiction of incorporation, with all corporate power and authority to own its
properties and conduct its business as currently conducted.

Section 4.2. Authority; Execution. The Purchaser has all requisite corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of the
Purchaser. This Agreement has been duly and validly executed and delivered by
the Purchaser and, assuming this Agreement constitutes the legal, valid and
binding obligation of the Sellers, this Agreement constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except (i) as limited by laws of general application
relating to bankruptcy, insolvency and the relief of debtors, and (ii) as
limited by laws governing specific performance, injunctive relief or other
equitable remedies and by general principles of equity.

Section 4.3. No Conflict; Required Filings and Consents. (a) Neither the
execution and delivery of this Agreement nor the performance by the Purchaser of
its obligations hereunder, nor the consummation of the transactions contemplated
hereby, will: (i) conflict with the certificate of incorporation or bylaws of
the Purchaser; (ii) violate any law applicable to the Purchaser; or
(iii) violate, breach, be in conflict with or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
any Contract or any Permit to which the Purchaser is a party, except in each
case to the extent such matter would not materially impair or delay, or
reasonably could be expected to materially impair or delay, the ability of the
Purchaser to consummate the transactions contemplated by this Agreement or to
perform its obligations hereunder. (b) No consent, approval or authorization of,
permit from, or declaration, filing or registration with any Governmental
Entity, Person or entity of any kind is required to be made or obtained by the
Purchaser in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.

Section 4.4. Disclosure. No representation or warranty by the Purchaser in this
Agreement, and no exhibit, document, statement, certificate, or schedule
furnished or to be furnished to the Sellers pursuant hereto, or in connection
with the transactions contemplated hereby, contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements or facts contained herein or therein not
misleading or necessary to provide the Sellers with adequate and complete
information as to the Purchaser.

 

14



--------------------------------------------------------------------------------

Section 4.5. Experience. The Purchaser, together with its Affiliates, has
substantial experience in the commercialization of bananas and/or pineapples and
in operating and doing business in emerging markets, such as Costa Rica.

Section 4.6. Financial Ability. The Purchaser has the financial resources to
perform its obligations under this Agreement.

Section 4.7. Actions and Proceedings. As of the date hereof, the Purchaser has
no Knowledge of any proceeding pending or threatened against the Purchaser that
may materially affect the capability of the Purchaser to comply with its
obligations under this Agreement.

Section 4.8. Due Diligence. The Purchaser acknowledges that it has had the
opportunity to conduct due diligence and investigation with respect to this
transaction.

Section 4.9. Brokerage. Except as set forth on Schedule 4.9 neither the
Purchaser nor any shareholder, employee or agent of the Purchaser has dealt with
any finder or broker in connection with any of the transactions contemplated by
this Agreement or the negotiations looking toward the consummation of such
transactions who may be entitled to a fee in connection therewith. Any fees
payable to any finder or broker set forth on Schedule 4.9 shall be the sole
responsibility of the Purchaser or its shareholders and in no circumstance shall
the Sellers have any liability therefore.

ARTICLE V

TAX MATTERS

Section 5.1. Apportionment of Taxes. (a) In order appropriately to apportion any
Taxes relating to a period that includes the Closing (a “Straddle Period”), the
portion of each Tax that is allocable to the pre-Closing portion of a Straddle
Period will be (i) in the case of a Tax that is based on net or gross income,
sales, receipts or other similar events, the Tax that would be due based on the
interim closing of the books, had such pre-Closing period been a taxable period
ending on Closing and items accrued for accounting purposes had been treated as
occurring at the time accrued, and (ii) in the case of a Tax that is not
included in (i) above (e.g., property or asset taxes), the total amount of such
Tax for the Straddle Period multiplied by a fraction, the numerator of which is
the number of days in the portion of the Straddle Period ending on Closing, and
the denominator of which is the total number of days in such Straddle Period.

Section 5.2. Tax Returns. (i) The Sellers will be responsible for the timely
filing (taking into account any extensions received from the relevant tax
authorities) of all Tax Returns required by law to be filed with the applicable
Governmental Entity by any Acquired Company on or prior to the Closing,
(ii) such Tax Returns will be true, correct and complete in all material
respects, and (iii) all Taxes indicated as due and payable on such Tax Returns
will be paid or will be paid by the Sellers as and when required

 

15



--------------------------------------------------------------------------------

by law, except for such Taxes that are the responsibility of the Purchaser
pursuant to this Article V which the Purchaser will pay (as and when required by
law). Subject to clause (ii) above, such Tax Returns will be prepared on a basis
consistent with those prepared for prior taxable periods unless a different
treatment of any item is required by an intervening change in law.

Section 5.3. Post Closing. After the Closing, the Sellers, on the one hand, and
the Purchaser and each Acquired Company, on the other hand, will make available
to the other, as reasonably requested, and to any taxing authority, all
information, records or documents relating to the Liability for Taxes or
potential Liability of any Acquired Company for Taxes for all periods prior to
or including the Closing and will preserve such information, records or
documents until the expiration of any applicable statute of limitations or
extensions thereof.

ARTICLE VI

INDEMNIFICATION

Section 6.1. Survival. (a) Each covenant or agreement in this Agreement will
survive without limitation as to time until fully performed in accordance with
its terms. Except as otherwise provided herein, each representation and warranty
in this Agreement or in the Schedules will survive until the Survival Date.
Notwithstanding the foregoing, (b) the representations and warranties contained
in the following sections will survive the Closing without limitation as to
time: Section 3.1 (Authority; Execution), Section 3.2(a) (i), (ii) and
(v) (Non-Contravention), Section 3.3 (Organization; Standing and Authority),
Section 3.4(a) (Capital Stock), Section 4.1 (Organization and Qualification),
Section 4.2 (Authority, Execution), and Section 4.3 (No Conflict; Required
Filings and Consents), and (c) the representations and warranties contained in
the following sections will survive until 60 business days after the expiration
of the statutes of limitations, if any, applicable to the matters addressed
therein: Section 3.2(a) (iii) and (iv) (Non-Contravention), Section 3.11 (Other
Employee Matters), Section 3.12 (Environmental Matters) and Section 3.19
(Taxes). (d) Any claim for indemnification under Section 6.2(i)or Section 6.3
with respect to any representation and warranty must be notified prior to the
termination of the relevant survival period.

Section 6.2. Indemnification by the Sellers. (a) From and after the date hereof,
the Sellers agree, jointly and severally, to indemnify fully, hold harmless,
protect and defend the Purchaser and its Affiliates (including, after the
Closing, the Acquired Companies), and their respective directors, officers,
agents and employees, successors and assigns from and against:

(i) any and all Losses incurred by any of them arising out of, relating to or
based upon any inaccuracy in, or breach of, any of the representations or
warranties of the Sellers contained in this Agreement or in the Schedules or
Exhibits hereto;

 

16



--------------------------------------------------------------------------------

(ii) any and all Losses incurred by any of them arising out of, relating to or
based upon any failure to perform, or other breach of, any of the covenants or
agreements of either of the Sellers contained in or incorporated into this
Agreement or in the Schedules hereto;

(iii) any and all Taxes imposed on any Acquired Company (a) for any period
ending prior to or on the Closing, or (b) that is allocable to the pre-Closing
portion of a Straddle Period, except to the extent reserved for as of the
Closing and disclosed in the Acquired Companies’ Financials; and

The right of the Purchaser and its Affiliates (and their respective directors,
officers, agents and employees, successors and assigns) to be indemnified
hereunder will not be limited or affected by any investigation conducted, or
notice or knowledge obtained, by or on behalf of any such Persons prior to the
date of the Closing.

(b) No indemnification under this Section 6.2 shall be due unless the aggregate
amount of Losses (aggregating all indemnifiable matters under this Section 6.2)
due exceeds US$10,000, in which case indemnity shall become due for any Losses
in excess of such amount.

(c) Notwithstanding the foregoing, the Sellers will not be required to indemnify
the Purchaser pursuant to this Article VI for any Losses (i) to the extent the
Purchaser actually receives proceeds from insurance to pay such Losses, and
(ii) to the extent the Purchaser actually receives payment from a Person on
account of such Losses including but not limited to a third party also required
to indemnify the Purchaser, in each case net of reasonable costs and expenses
incurred in connection with the collection of such amounts. The Purchaser will
refund any amount it actually receives (net of costs and expenses incurred in
connection with collection of such amount) pursuant to the preceding sentence
from insurance or a third party to the extent it actually receives such amount
after payment by the Sellers.

Section 6.3. Indemnification by the Purchaser. From and after the date hereof,
the Purchaser agrees to indemnify fully, hold harmless, protect and defend the
Sellers and their Affiliates (and their respective directors, officers, agents
and employees, successors and assigns) from and against any and all Losses
incurred by any of them arising out of, relating to, based upon or as a result
of (a) any inaccuracy in, or breach of, any of the representations or warranties
of the Purchaser and (b) any failure to perform, or other breach of, any of the
covenants or agreements of the Purchaser, in either case contained in this
Agreement or in the Schedules or Exhibits hereto. The right of the Sellers and
their Affiliates (and their respective directors, officers, agents and
employees, successors and assigns) to be indemnified hereunder will not be
limited or affected by any investigation conducted or notice or knowledge
obtained by or on behalf of any such Persons.

Section 6.4. Procedure for Indemnification for Third Party Claims. (a) Promptly
after receipt by an indemnified party under Section 6.2 or Section 6.3 of notice
of the commencement of any proceeding against it or any Acquired Company, such
indemnified party will, if a claim is to be made against an indemnifying party
under such Section, give notice to the indemnifying party of the commencement of
such claim.

 

17



--------------------------------------------------------------------------------

(b) If any proceeding referred to in Section 6.4(a) is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such proceeding, the indemnifying party will be entitled to
participate in such proceeding and, to the extent that it wishes (unless (i) the
indemnifying party is also a party to such proceeding and the indemnified party
determines in good faith that joint representation would be inappropriate, or
(ii) the indemnifying party fails to provide reasonable assurance to the
indemnified party of its financial capacity to defend such proceeding and
provide indemnification with respect to such proceeding), to assume the defense
of such proceeding with counsel reasonably satisfactory to the indemnified party
and, after notice from the indemnifying party to the indemnified party of its
election to assume the defense of such proceeding, the indemnifying party will
not, as long as it diligently conducts such defense, be liable to the
indemnified party under this Article VI for any reasonable fees of other counsel
or any other reasonable expenses with respect to the defense of such proceeding,
in each case subsequently incurred by the indemnified party in connection with
the defense of such proceeding, other than reasonable costs of investigation. If
the indemnifying party assumes the defense of a proceeding, (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party’s consent, which will not be unreasonably
withheld or delayed, unless (A) there is no finding or admission of any
violation of law or any violation of the rights of any Person and no effect on
any other claims that may be made against the indemnified party, and (B) the
sole relief provided is monetary damages that are paid in full by the
indemnifying party; and (iii) the indemnified party will have no Liability with
respect to any compromise or settlement of such claims effected without its
consent. For the avoidance of doubt, no settlement or other disposition of any
claim for Tax which would adversely affect the Acquired Companies or the
Purchaser in any taxable period ending after the Closing in any manner or to any
extent will be agreed to without the Purchaser’s prior written consent. If
notice is given to an indemnifying party of the commencement of any proceeding
and the indemnifying party does not, within 10 days after the indemnified
party’s notice is given, give notice to the indemnified party of its election to
assume the defense of such proceeding, the indemnifying party will be bound by
any determination made in such proceeding or any compromise or settlement
effected by the indemnified party.

(c) Notwithstanding the foregoing, if an indemnified party determines in good
faith that there is a reasonable probability that a proceeding may adversely
affect it or its Affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the indemnified
party may, by notice to the indemnifying party, assume the exclusive right to
defend, compromise, or settle such proceeding at its sole cost and expense, but
the indemnifying party will not be bound by any determination of a proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).

 

18



--------------------------------------------------------------------------------

Section 6.5. Character of Indemnity Payments. The parties will treat all amounts
paid pursuant to Article VI as adjustments to the Purchase Price.

Section 6.6. Exclusive Remedies. The Purchaser and the Sellers acknowledge and
agree that the foregoing indemnification provisions in this Article VII and the
remedies set forth in Article II with respect to the Holdback Amount and the
Scheduled Receivables shall be the exclusive remedies of the Purchaser and the
Sellers with respect to the Acquired Companies and the transaction contemplated
by this Agreement.

ARTICLE VII

ADDITIONAL AGREEMENTS

Section 7.1. Non-competition. (a) The Sellers agree, jointly and severally, that
they will not (and will cause each of their respective Affiliates not to), prior
to the 10th anniversary of the Closing, without the prior written consent of the
Purchaser, directly or indirectly: (i) engage in, or conduct any Restricted
Activity or provide consulting services in connection with a Restricted Activity
to any Person engaged in or conducting any Restricted Activity; (ii) have any
beneficial interest in any Person that engages in any Restricted Activity (it
being understood that, for purposes of this clause (ii), “beneficial interest”
means having any interest in a Person that engages in Restricted Activities, for
example as an employee, director, agent, creditor, consultant, security holder
owning more than 5% of any class of equity securities, of such Person),
(iii) participate in any way in any entity or organization of any kind, whether
currently existing or subsequently formed, engaged in any Restricted Activity,
including serving as a member or director of Corbana, Cámara Nacional de
Bananeros, Anaproban, Cámara de Productores Independientes de Banano, and
Canapep (Cámara Nacional de Productores y Exportadores de Piña), provided that
the Restricted Persons, may serve on the foregoing or similar organizations to
the extent required in their capacity as an ambassador or cabinet level or
higher government position or as an elected or appointed national government
official; (iv) Except for the persons listed on Schedule 7.1, induce, encourage
or solicit any technical staff, manager, or supervisor with an annual salary in
excess of US$20,000 to leave his or her employment with an Acquired Company or
subsidiary thereof, accept any other employment, enter into any independent
contractor relationship or assist any other Person in hiring such employee, it
being understood that such restriction does not apply to any employee whom an
Acquired Company shall terminate or who has voluntarily resigned his or her
employment with an Acquired Company; or (v) induce, encourage or solicit any
Person who is a client, customer or supplier of an Acquired Company (or their
successors) to terminate, reduce or decline to enter into any Contract or other
arrangement with an Acquired Company.

(b) Notwithstanding the foregoing, the following actions by SIELSA will not be
deemed to be a violation of this Section 7.1: (i) the performance by SIELSA
until December 31, 2008 of its obligations under any SIELSA Contract that has
not been assigned to the Purchaser, despite the Sellers’ compliance with their
obligation in Section 7.3 to use best efforts to assign each SIELSA Contract to
the Purchaser, and (ii) other actions taken by SIELSA at the written request of
Purchaser or its Affiliates.

 

19



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision herein, (x) the obligations of the
Seller to cause Affiliates who are natural Persons to comply with these
restrictions shall be satisfied if the Sellers use their best efforts to cause
such natural Persons to comply with these restrictions, and (y) neither the
Sellers, the Restricted Persons nor any of their Affiliates shall be restricted
from having an ownership interest in, or being an officer, director or executive
of, a bank or similar financial institution that in the ordinary course of
business extends financing to Persons that engage in a Restricted Activity.

(d) The obligations of the Sellers under this Section 7.1 are in addition to any
obligations the Sellers may have under any other Contract. The Sellers and the
Purchaser agree that the remedy at law for any breach of the foregoing will be
inadequate and that the Purchaser, in addition to any other relief available to
it, will be entitled to preliminary and permanent injunctive relief without the
necessity of proving actual damages.

(e) In the event that a court of competent jurisdiction or an arbitral tribunal
enters preliminary injunctive relief with respect to a dispute concerning this
Section 7.1 against any Seller with which relief such Seller does not
immediately comply with such order, then the parties acknowledge that it would
be difficult to establish the amount of actual damages to the Purchaser as a
result of such non-compliance and the Sellers, jointly and severally, therefore
agree to pay liquidated damages to the Purchaser in an amount equal to US$50,000
per each day of non-compliance with such order from the date such order is
issued.

(f) With respect to any judicial proceeding, the Sellers agree, jointly and
severally, that (i) if a court or arbitrator will refuse to enforce any of these
separate covenants, such unenforceable covenants will be deemed eliminated from
the provisions hereof for the purposes of such proceeding to the extent
necessary for the remaining separate covenants to be enforced in such
proceeding, and (ii) if a court or arbitrator will refuse to enforce one or more
of the separate covenants because the total time thereof is deemed to be
excessive or unreasonable, then such covenants which would otherwise be
unenforceable due to such excessive or unreasonable period of time will be
enforced for such lesser period of time as will be deemed reasonable and not
excessive by such court or arbitrator.

(g) The Sellers acknowledge that without the covenants not to compete contained
in this Section 7.1 and the agreement by each Restricted Person to enter into a
Non-Compete Agreement in the form of Exhibit A, the Purchaser would not enter
into this Agreement or otherwise purchase the Shares and that such covenants are
material and necessary inducement to the Purchaser entering into this
transaction. Notwithstanding the foregoing, if a court of competent jurisdiction
declares the non compete covenant or the related non compete agreements of the
Restricted Persons unenforceable, such a determination shall not invalidate this
Agreement. The Purchaser and the Sellers agree that in connection with the
reporting, filing and payment of any federal or state taxes they will not
allocate any portion of the Purchase Price to the non-compete covenants
contained in this Section 7.1.

 

20



--------------------------------------------------------------------------------

Section 7.2. Certain Real Property. The parties acknowledge and agree that the
Purchaser and the Acquired Companies will have access to the real property set
forth in Schedule 3.14(b) until July 6, 2008 or December 31, 2008, as
applicable, and on such other terms and conditions contained in the Services
Agreement with respect to such property, the form of which is set forth in
Exhibit B.

Section 7.3. Assignment of SIELSA Contracts. The Sellers agree to use their best
efforts to cause SIELSA to obtain as soon as practicable any necessary consent
to unconditionally assign its rights and obligations under each SIELSA Contract
identified in Schedule 7.3 to the Purchaser (or its designee). The Purchaser
agrees to accept any of the SIELSA Contracts that has been duly assigned to it
or its designee within 30 days of the date of this Agreement. In the event that
(i) one or more of the SIELSA Contracts providing for the purchase of bananas
from growers is not so assigned and as a result SIELSA has an excess supply of
bananas, then the Purchaser agrees to cause the Acquired Companies to purchase
such excess bananas on terms consistent with past practice or (ii) one or more
of the SIELSA Contracts providing for the sale by SIELSA of bananas is not so
assigned and as a result SIELSA has a shortfall of bananas, then the Purchaser
agrees to cause the Acquired Companies to supply SIELSA’s requirements of
bananas on terms consistent with past practice to allow SIELSA to cover such
shortfall; provided that in each case the obligations of the Purchaser and the
Acquired Companies to purchase or supply bananas to SIELSA under this
Section 7.3 will expire on December 31, 2008.

Section 7.4. Post-Closing Cooperation. Until December 31, 2008, the Sellers
shall provide, and cause their Affiliates to provide, the Purchaser or its
Affiliates such information, cooperation and support reasonably requested by one
or more of them to assist and facilitate (a) the transition of the Business, its
operations and activities to the management and administration of the Purchaser
and its applicable Affiliates, (b) the termination of employees of the Acquired
Companies, the rehiring of such employees as the Purchaser desires to rehire,
and the obtaining of finiquito or settlement agreements from each such employee,
(c) the repayment of the Assumed Liabilities and the cancellation of any
outstanding debt instrument, including Mortgage Bonds, and (d) the accurate
recording and registration of all real property of the Acquired Companies that
is currently subject to any Lien or interest of Aramo Trust Co. Ltd. or
Corporacion Gacelex, S. A.

Section 7.5. Scheduled Receivables. The Purchaser shall use commercially
reasonable efforts to collect Scheduled Receivables following the date of this
Agreement.

Section 7.6. Nondisclosure and Exclusivity Agreement. The Nondisclosure and
Exclusivity Agreement will terminate as of the Closing.

 

21



--------------------------------------------------------------------------------

Section 7.7. Public Announcements. The parties will not issue any press release
or otherwise make any public statements with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of the other
party, except as required by applicable law or stock exchange or similar
requirements.

ARTICLE VIII

GENERAL PROVISIONS

Section 8.1. Notices. All notices, other communications or documents provided
for or permitted to be given hereunder, will be made in writing and will be
given either personally by hand-delivery or by means of a generally recognized
express air courier service that provides written acknowledgment by the
addressee of receipt.

 

if to the Purchaser, to:   

if to the Sellers or to the Sellers’

Representative, to:

Del Monte Fresh Produce Company    (Pinabana)    JAS Investments Corp. 241
Sevilla Avenue, 12th Floor    Avenida Federico Boyd, Edificio No.431 Coral
Gables, FL 33134    Contiguo a Scotiabank Attention: Bruce Jordan    Panama
City, Panama Tel: (305) 520-8431    Attention: Gabriel Lewis Navarro Fax: (305)
448-6647    Tel: (507) 204-4000    Fax: (507) 204-4001 with a copy to:    with a
copy to: Cleary, Gottlieb, Steen & Hamilton    Arias, Aleman & Mora One Liberty
Plaza    16th Floor — St. Georges Bank Building New York, New York 10006    50
and 74 Street Attention: Jorge U. Juantorena    Panama City, Panama Tel:
(212) 225-2758    Attention: Alvaro A. Arias Fax: (212) 225-3999    Tel: (507)
270-1011    Fax: (507) 270-0174

Each party, by written notice to the other party given in accordance with this
Section 8.1 may change the address to which notices, other communications or
documents are to be sent to such party. All notices, other communications or
documents will be deemed to have been duly given: (i) at the time delivered by
hand, if personally delivered; (ii) when receipt is acknowledged in writing by
addressee, if by facsimile transmission; (iii) five business days after having
been deposited in the mail, postage prepaid, if mailed by first class mail and
(iv) on the first business day with respect to which a reputable air courier
guarantees delivery; provided that notices of a change of address will be
effective only upon receipt.

 

22



--------------------------------------------------------------------------------

Section 8.2. Sellers’ Representative. (a) The Sellers hereby irrevocably appoint
JAS Investments Corp. (the “Sellers’ Representative”) as the Sellers’ agent and
duly appointed attorney-in-fact to take any action required or permitted to be
taken by the Sellers under this Agreement. The Sellers agree to be bound by all
actions taken by the Sellers’ Representative on the Sellers’ behalf in
connection with this Agreement.

(b) The Purchaser will be entitled to rely exclusively upon any communications
or writings given or executed by the Sellers’ Representative and will not be
liable in any manner whatsoever for any action taken or not taken in reasonable
reliance upon the actions taken or not taken or communications or writings given
or executed by the Sellers’ Representative.

Section 8.3. Successors, Assigns and Transferees. (a) The rights and obligations
under this Agreement may be transferred only with the written consent of the
other parties. Any transfer in violation of this Section 8.3(a) will be null and
void. (b) This Agreement will be binding upon and will inure to the benefit of
the parties hereto, and their respective successors and permitted assigns, and
there will be no third-party beneficiaries other than indemnified parties with
respect to Article VI.

Section 8.4. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO CONFLICT OF
LAWS.

Section 8.5. Jurisdiction. (a) The parties hereto agree that any dispute,
controversy or claim arising out of, relating to or in connection with this
Agreement, including any dispute regarding its validity or termination, or the
performance or breach thereof, shall be finally settled by arbitration
administered by the International Court of Arbitration of the International
Chamber of Commerce (the “ICC”). The arbitration shall be conducted in
accordance with the ICC Rules of Arbitration in effect at the time of the
arbitration, except as they may be modified herein or by agreement of the
parties. The place of arbitration shall be Miami, Florida and the proceedings
shall be conducted in the English language.

(b) The arbitration shall be conducted by three arbitrators (the “Tribunal”).
The Purchaser shall nominate one arbitrator, and the Seller named a party to the
arbitration (or, if more than one Seller is named a party, the Sellers jointly)
shall nominate one arbitrator, in each case within 30 days after delivery of the
Request for Arbitration. In the event a party fails to nominate an arbitrator
within the time set forth herein, upon request of either party, such arbitrator
shall instead be appointed by the ICC within 30 days of receiving such request.
The two arbitrators appointed in accordance with the above provisions shall
nominate the third arbitrator within 30 days of their appointment. If the first
two appointed arbitrators fail to nominate a third arbitrator within the time
set forth herein, then, upon request of either party, the third arbitrator shall
be appointed by the ICC within 30 days of receiving such request. The third
arbitrator shall serve as chairman of the Tribunal.

 

23



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement, the arbitration
provisions set forth herein, and any arbitration conducted thereunder, shall be
governed exclusively by the Federal Arbitration Act, Title 9 United States Code,
to the exclusion of any state or municipal law of arbitration.

(d) Any award rendered by the arbitrators shall be final and binding on the
parties, and judgment may be entered thereon in any court of competent
jurisdiction.

(e) By agreeing to the arbitration, the parties do not intend to deprive a court
of competent jurisdiction of its ability to issue, either before or after the
Tribunal has been constituted, any form of provisional remedy with respect to
the obligations set forth in Section 7.1 of this Agreement, including but not
limited to a preliminary injunction or attachment in aid of the arbitration, or
order any interim or conservatory measure. A request for such provisional remedy
or interim or conservatory measure by a party to a court shall not be deemed a
waiver of this agreement to arbitrate. Each Seller agrees to submit to the
non-exclusive personal jurisdiction of the state and federal courts sitting in
Miami, Florida for the purposes of any court proceeding seeking provisional
remedies or interim or conservatory measures for any threatened or actual breach
of Section 7.1 of this Agreement.

(f) If a court of competent jurisdiction issues any provisional remedy or any
interim or conservatory measure in respect of a dispute concerning Section 7.1
of this Agreement, the parties agree that promptly after such decision is
rendered, the Tribunal shall render an award, issuing the same provisional
remedy or interim or conservatory measure as ordered by the court. Judgment on
such an award may be entered in any court of competent jurisdiction.

(g) If the party seeking provisional remedies or interim or conservatory
measures for any threatened or actual breach of Section 7.1 of this Agreement
prevails before a court or arbitral tribunal, it shall be entitled to recover
its costs and expenses, including reasonable attorneys’ fees, incurred in
connection with any court or arbitral proceeding seeking such provisional
remedies or interim or conservatory measures.

(h) The parties agree to submit to the (A) exclusive personal jurisdiction of
the state and federal courts sitting in Miami, Florida for the purposes of
(i) enforcing this agreement to arbitrate, and (ii) any court proceeding seeking
provisional remedies or interim or conservatory measures for any threatened or
actual breach of any provision of this Agreement other than Section 7.1 of this
Agreement; (B) non-exclusive personal jurisdiction of the state and federal
courts sitting in Miami, Florida for the purposes of obtaining judgment upon any
award rendered by the Tribunal.

(i) The parties waive and agree not to assert any objection that they may now or
hereafter have to the laying of the venue of any proceeding to which they have
consented to jurisdiction in the state and federal courts sitting in Miami,
Florida, nor to claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

 

24



--------------------------------------------------------------------------------

(j) Process in any action or proceeding referred to in this Section 8.4 may be
served on any party anywhere in the world.

Section 8.6. Fees and Expenses. Except as otherwise set forth in this Agreement,
each party will be solely responsible for its respective costs and expenses,
including but not limited to any fees and expenses of counsel or any financial
advisor, incurred in connection with this Agreement and the transactions
contemplated hereby.

Section 8.7. Severability. In the event that any provision of this Agreement
will be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby as long as the remaining provisions do not fundamentally alter
the relations among the parties.

Section 8.8. Entire Agreement; Amendment. (a) This Agreement sets forth the
entire understanding and agreement between the parties with respect to the
transactions contemplated hereby and supersedes and replaces any prior
understanding, agreement or statement of intent, in each case written or oral,
of any kind and every nature with respect hereto. Any provision of this
Agreement may be amended, modified or waived in whole or in part at any time by
an agreement in writing between the parties executed in the same manner as this
Agreement. (b) The waiver by any party hereto of a breach of any provision of
this Agreement will not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, will operate as a
waiver thereof, nor will any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

Section 8.9. Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when so executed will be deemed to be an
original and all of which together will constitute one and the same agreement.

Section 8.10. Currency Indemnity. U.S. Dollars is the sole currency of account
and payment for all sums payable under or in connection with this Agreement. Any
amount received or recovered in a currency other than U.S. Dollars by any Person
in respect of any sum expressed to be due to it will only constitute a discharge
to the extent of the U.S.-dollar amount which the recipient is able to purchase
with the amount so received or recovered in that other currency on the date of
that receipt or recovery (or, if it is not practicable to make that purchase on
that date, on the first date on which it is practicable to do so). If that
U.S.-dollar amount is less than the U.S.-dollar amount expressed to be due to
the recipient under this Agreement, the Person making such payment will
indemnify such recipient against the cost of making any such purchase. For the
purposes of this Section 8.10, it will be sufficient for the recipient to
certify (indicating the sources of information used) that it would have suffered
a loss had an actual purchase of U.S.

 

25



--------------------------------------------------------------------------------

Dollars been made with the amount so received in that other currency on the date
of receipt or recovery (or, if a purchase of U.S. Dollars on such date had not
been practicable, or the first date on which it would have been practicable).
These indemnities constitute a separate and independent obligation from any
other obligations under this Agreement, will give rise to a separate and
independent cause of action, will apply irrespective of any waiver granted by
any Person and will continue in full force and effect despite any other
judgment, order, claim or proof for a liquidated amount in respect of any sum
due under this Agreement or any other judgment or order.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Agreement to be executed in
Miami, Florida on its behalf by its representatives thereunto duly authorized,
all as of the day and year first above written.

 

NORTHSOUND CORPORATION     DEL MONTE (PINABANA) CORP. By:  

/s/ Jack Loeb Smit

    By:  

/s/ Hani El-Naffy

Name:   Jack Loeb Smit     Name:   Hani El-Naffy Title:   Secretary     Title:  
President

RED CROWN DEVELOPMENT INC.

      By:  

/s/ Jack Loeb Smit

      Name:   Jack Loeb Smit       Title:   Attorney in Fact       JAS
INVESTMENTS CORP.       By:  

/s/ Jack Loeb Smit

      Name:   Jack Loeb Smit       Title:   Attorney in Fact      



--------------------------------------------------------------------------------

EXHIBITS

A – Form of Non-Compete

B – Form of Services Agreement

SCHEDULES

2.1   – Purchase and Sale of Shares

2.2   – Conditions Precedent

2.3   – Examples of Calculation of Receivables Related Payments

3.4   – Capital Stock

3.6   – Assumed Liabilities & Scheduled Receivables

3.7   – Absence of Certain Changes

3.8   – Compliance

3.9   – Permits

3.10 – Actions and Proceedings

3.11 – Employee Matters

3.12 – Environmental Matters

3.13 – Intellectual Property

3.14 – Real Property

3.15 – Tangible Personal Property

3.16 – Material Contracts

3.17 – Customer Relationships

3.18 – Related Party Transactions

3.19 – Taxes

3.20 – Bank Accounts

4.9   – Brokerage

7.1   – Certain Persons Not Subject to Section 7.1

7.3   – SIELSA contracts